Manning J.:
This is an action against the city of Saginaw, for maintaining, keeping up and continuing in said city, since the first day of January, 1859, certain ditches, whereby thesur*535plus surface water of the city is thrown upon the land of the plaintiff, to his great injury. On the trial, after introducing evidence to show his title to the land on 1st January, 1859, and that he was in possession thereof, the existence of the ditches, and the injury done to the land, he offered in evidence the record of the proceedings of thecommon council of the city, in 1858, to prove the making of contracts and employment of men hy the city to dig the ditch hy which the water was turned on his land. It was ■objected to, and ruled out by the court, but for what reason does not appear from the bill of exceptions. If on the ground that it was of proceedings anterior to the plaintiff’s title, and his possession of the land — as stated in the brief submitted by defendant’s counsel — it is only necessary to say that the city, hy creating the nuisance, which the evidence offered tended to prove, is prima facie liable for its continuance.
Judgment reversed, with costs, and a new trial granted.
The other Justices concurred.